Exhibit 10.1

 

WARRANT EXERCISE AGREEMENT

September 27, 2006

 

Special Situations Fund III QP, L.P.

Special Situations Fund III, L.P.

Special Situations Cayman Fund, L.P.

Special Situations Private Equity Fund, L.P.

527 Madison Avenue, Suite 2600

New York, NY  10022

Attention:  Austin W. Marxe

Dear Austin:

Reference is hereby made to the Purchase Agreement, dated as of August 7, 2002
(the “Purchase Agreement”), among Iteris, Inc., as the successor to Odetics,
Inc. (collectively, the “Company”), and each of Special Situations Fund III QP,
L.P., Special Situations Fund III, L.P., Special Situations Cayman Fund, L.P.
and Special Situations Private Equity Fund, L.P., as the successors to the funds
originally party thereto (each a “Fund” and, collectively, the “Funds”). 
Pursuant to the terms of the Purchase Agreement, the Funds hold Warrants (the
“Warrants”) to purchase an aggregate of 1,250,000 shares of the Common Stock
(the “Warrant Shares”), par value $0.10 per share, of the Company (“Common
Stock”) at an exercise price of $1.61 per share.  The number of Warrants held by
each Fund is set forth in Exhibit A hereto.

Subject to the terms and conditions set forth herein, the Funds hereby exercise
their Warrants in full effective on the Closing Date (as defined below).  In
consideration of such agreement to exercise, on the Closing Date, the Company
shall deliver to the Funds the Warrant Shares, registered in the names and in
the respective amounts set forth in Exhibit A, and additional warrants (the “New
Warrants”) to purchase an aggregate of 246,250 shares of Common Stock (subject
to adjustment) (the “New Warrant Shares”) at an exercise price of $3.25 per
share (subject to adjustment).  The New Warrants shall be in substantially the
form attached hereto as Exhibit B hereto. The number of New Warrants to be
issued to each Fund is set forth in Exhibit A hereto.  On the Closing Date, the
parties hereto will execute and deliver a Registration Rights Agreement, in
substantially the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), pursuant to which the Company will provide certain registration
rights under the Securities Act of 1933, as amended (the “Act”), and the rules
and regulations promulgated thereunder, and applicable state securities laws. 
In the event that the Closing Date does not occur prior to the close of business
on September 29, 2006, this Warrant Exercise Agreement (this “Agreement”) shall
be null and void.


--------------------------------------------------------------------------------




As promptly as practicable after the date hereof, the Company shall deliver to
Lowenstein Sandler PC, in trust, certificates representing the Warrant Shares
and the New Warrants, in the amounts and registered in the names set forth in
Exhibit A, such Warrant Shares and New Warrants to be held for release to the
Funds only upon payment in full of the aggregate exercise price of the Warrants
of $2,012,500 to the Company by the Funds.  Upon such receipt by Lowenstein
Sandler PC of the certificates, each Fund shall promptly, but no more than one
business day thereafter, cause a wire transfer in same day funds to be sent to
the account of the Company as instructed in writing by the Company, in an amount
representing such Fund’s pro rata portion of the aggregate exercise price as set
forth in Exhibit A hereto and shall deliver their Warrants to the Company.  On
the date the Company receives the aggregate exercise price and the Warrants (the
“Closing Date”), the certificates evidencing the Warrant Shares and the New
Warrants shall be released to the Funds (the “Closing”).  The Closing of the
transactions contemplated hereby shall take place at the offices of Lowenstein
Sandler PC, 1251 Avenue of the Americas, 18th Floor, New York, New York 10020,
or at such other location and on such other date as the Company and the Funds
shall mutually agree.

The Company hereby represents and warrants to the Funds that:

(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and has
all requisite corporate power and authority to carry on its business as now
conducted and to own its properties.

(b)           The Company has full corporate power and authority and has taken
all requisite corporate action on the part of the Company, its officers,
directors and stockholders necessary for (i) the authorization, execution and
delivery of this Agreement, the New Warrants and the Registration Rights
Agreement (collectively, the “Transaction Documents”), (ii) the authorization of
the performance of all obligations of the Company hereunder or thereunder, and
(iii) the authorization, issuance (or reservation for issuance) and delivery of
the New Warrants and the New Warrant Shares (collectively, the “Securities”). 
The Transaction Documents constitute the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with their terms,
subject to (x) bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally, (y) laws relating to the availability of specific
performance, injunctive relief or other equitable remedies, and (z) the extent
the indemnification or contribution provisions contained in the Registration
Rights Agreement may be limited by applicable federal or state securities laws.

(c)           Except as disclosed in Schedule 1 hereto, the issuance and sale of
the Securities hereunder will not obligate the Company to issue shares of Common
Stock or other securities to any other person or entity (other than the Funds)
and will not result in the adjustment of the exercise, conversion, exchange or
reset price of any outstanding security.

2


--------------------------------------------------------------------------------




(d)           The New Warrants have been duly and validly authorized.  Upon the
due exercise of the New Warrants (including the payment of the exercise price
therefor as specified therein), the New Warrant Shares will be validly issued,
fully paid and non-assessable and free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws and except for those created
by the Funds.  The Company has reserved a sufficient number of shares of Common
Stock for issuance upon the exercise of the New Warrants, free and clear of all
encumbrances and restrictions, except for restrictions on transfer set forth in
the Transaction Documents or imposed by applicable securities laws and except
for those created by the Funds.

(e)           The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Securities require
no consent of, action by or in respect of, or filing with, any person or entity,
governmental body, agency, or official other than filings to be made with the
American Stock Exchange, filings that have been made pursuant to applicable
state securities laws and post-sale filings pursuant to applicable state and
federal securities laws which the Company undertakes to file within the
applicable time periods.  Subject to the accuracy of the representations and
warranties of each Fund set forth herein, the Company has taken all action
necessary to exempt (i) the issuance and sale of the Securities, (ii) the
issuance of the New Warrant Shares upon due exercise of the New Warrants, and
(iii) the other transactions contemplated by the Transaction Documents from the
provisions of (A) any stockholder rights plan or other “poison pill”
arrangement, (B) any anti-takeover, business combination or control share law or
statute binding on the Company or to which the Company or any of its assets and
properties may be subject and (C) any provision of the Company’s Certificate of
Incorporation or Bylaws, that in case of clauses (A) through (C) above is or
could reasonably be expected to become applicable to the Funds as a result of
the transactions contemplated hereby and that would restrict the ownership,
disposition or voting of the Securities by the Funds or the exercise of any
right granted to the Funds pursuant to this Agreement or the other Transaction
Documents.

(f)            The execution, delivery and performance of the Transaction
Documents by the Company and the issuance and sale of the Securities will not
conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default under (i) the Company’s Certificate of
Incorporation or the Company’s Bylaws, both as in effect on the date hereof
(true and complete copies of which have been made available to the Funds through
the EDGAR system), or (ii)(A) any statute, rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, any subsidiary or any of their respective assets
or properties, or (B) any agreement or instrument to which the Company or any
subsidiary is a party or by which the Company or a subsidiary is bound or to
which any of their respective assets or properties is subject.

(g)           No person or entity will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any subsidiary or a Fund for any commission, fee or
other

3


--------------------------------------------------------------------------------




compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company.

(h)           Neither the Company nor any person or entity acting on its behalf
has conducted any general solicitation or general advertising (as those terms
are used in Regulation D) in connection with the offer or sale of any of the
Securities.

(i)            Neither the Company nor any of its affiliates, nor any person or
entity acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Securities under the
Act.

(j)            Subject to the accuracy of the representations and warranties of
each Fund set forth herein, the offer and sale of the Securities to the Funds as
contemplated hereby is exempt from the registration requirements of the Act.

Each of the Funds hereby severally, and not jointly, represents and warrants to
the Company that:

(a)           Such Fund is a validly existing corporation, limited partnership
or limited liability company and has all requisite corporate, partnership or
limited liability company power and authority to enter into this Agreement and
the other Transaction Documents and to invest in the Securities pursuant to this
Agreement.

(b)           The execution, delivery and performance by such Fund of the
Transaction Documents to which such Fund is a party have been duly authorized
and will each constitute the valid and legally binding obligation of such Fund,
enforceable against such Fund in accordance with their respective terms, subject
to (x) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium
and similar laws of general applicability, relating to or affecting creditors’
rights generally, (y) laws relating to the availability of specific performance,
injunctive relief or other equitable remedies, and (z) the extent the
indemnification or contribution provisions contained in the Registration Rights
Agreement may be limited by applicable federal or state securities laws.

(c)           The Securities to be received by such Fund hereunder will be
acquired for such Fund’s own account, not as nominee or agent, and not with a
view to the resale or distribution of any part thereof in violation of the Act,
and such Fund has no present intention of selling, granting any participation
in, or otherwise distributing the same in violation of the Act without
prejudice, however, to such Fund’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws.  Nothing contained herein shall be deemed a
representation or warranty by such Fund to hold the Securities for any period of
time.  Such Fund is not a broker-dealer registered with the Securities and
Exchange

4


--------------------------------------------------------------------------------




Commission under the Securities Exchange Act of 1934, as amended, or an entity
engaged in a business that would require it to be so registered.

(d)           Such Fund acknowledges that it can bear the economic risk and
complete loss of its investment in the Securities and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment contemplated hereby.

(e)           Such Fund has had an opportunity to receive all information
related to the Company requested by it and to ask questions of and receive
answers from the Company regarding the Company, its business and the terms and
conditions of the offering of the Securities.  Neither such inquiries nor any
other due diligence investigation conducted by such Fund shall modify, limit or
otherwise affect such Fund’s right to rely on the Company’s representations and
warranties contained in this Agreement.

(f)            Such Fund understands that the Securities are characterized as
“restricted securities” under the U.S. federal securities laws inasmuch as they
are being acquired from the Company in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Act only in certain limited
circumstances.

(g)           It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:

“The securities represented hereby may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
as amended, (ii) such securities may be sold pursuant to Rule 144(k), or (iii)
the Company has received an opinion of counsel reasonably satisfactory to it
that such transfer may lawfully be made without registration under the
Securities Act of 1933 or qualification under applicable state securities laws.”

(h)           Such Fund is an accredited investor as defined in Rule 501(a) of
Regulation D, as amended, under the Act.

(i)            Such Fund did not learn of the investment in the Securities as a
result of any general solicitation or general advertising.

(j)            No person or entity will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any subsidiary or a Fund for any commission, fee or
other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of such Fund.

Promptly following the date hereof, the Company shall take all necessary action
to cause the New Warrant Shares to be listed on the American Stock Exchange

5


--------------------------------------------------------------------------------




upon official notice of issuance.  Further, if the Company applies to have its
Common Stock or other securities traded on any other principal stock exchange or
market, it shall include in such application the New Warrant Shares and will
take such other action as is necessary to cause such Common Stock to be so
listed.  The Company will use commercially reasonable efforts to continue the
listing and trading of its Common Stock on the American Stock Exchange and, in
accordance, therewith, will use commercially reasonable efforts to comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such exchange.

Upon the earlier of (i) registration for resale pursuant to the Registration
Rights Agreement or (ii) Rule 144(k) becoming available the Company shall (A)
deliver to the transfer agent for the Common Stock (the “Transfer Agent”)
irrevocable instructions that the Transfer Agent shall reissue a certificate
representing the New Warrant Shares without legends upon receipt by such
Transfer Agent of the legended certificates for such shares, together with
either (1) a customary representation by the applicable Fund that Rule 144(k)
applies to the shares of Common Stock represented thereby or (2) a statement by
the applicable Fund that such Fund has sold the shares of Common Stock
represented thereby in accordance with the Plan of Distribution contained in the
Registration Statement, and (B) cause its counsel to deliver to the Transfer
Agent one or more blanket opinions to the effect that the removal of such
legends in such circumstances may be effected under the Act.  From and after the
earlier of such dates, upon a Fund’s written request and compliance by the Fund
with the applicable provisions of clause (A)(1) or (A)(2) above, the Company
shall promptly cause certificates evidencing the Fund’s Securities to be
replaced with certificates which do not bear such restrictive legends, and New
Warrant Shares subsequently issued upon due exercise of the New Warrants shall
not bear such restrictive legends provided the provisions of either clause (i)
or clause (ii) above, as applicable, are satisfied with respect to such New
Warrant Shares, and provided further that in the case of clause (i) the
Registration Statement has not been suspended (including due to an Allowed
Delay, as such term is defined in the Registration Rights Agreement) and no stop
order has been issued with respect to such Registration Statement prior to the
sale or transfer by the Fund giving rise to such transfer request.  When the
Company is required to cause unlegended certificates to replace previously
issued legended certificates, if unlegended certificates are not delivered to a
Fund within three (3) business days of delivery by that Fund of legended
certificate(s) to the Transfer Agent as provided above (or to the Company, in
the case of the New Warrants), the Company shall be liable to the Fund for
liquidated damages in an amount equal to 1.0% of the aggregate exercise price
paid or payable in respect of the Securities evidenced by such certificate(s)
for each thirty (30) day period (or portion thereof) beyond such three (3)
business days that the unlegended certificates have not been so delivered.

Unless otherwise provided, any notice required or permitted under this Agreement
shall be given in writing and shall be deemed effectively given as hereinafter
described (i) if given by personal delivery, then such notice shall be deemed
given upon such delivery, (ii) if given by telex or facsimile, then such notice
shall be deemed given upon receipt of confirmation of complete transmittal,
(iii) if given by mail, then such

6


--------------------------------------------------------------------------------




notice shall be deemed given upon the earlier of (A) receipt of such notice by
the recipient or (B) three days after such notice is deposited in first class
mail, postage prepaid, and (iv) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one business day
after delivery to such carrier.  All notices shall be addressed to the party to
be notified at the address as follows, or at such other address as such party
may designate by ten days’ advance written notice to the other party:

If to the Company:

Iteris, Inc.

1515 South Manchester Avenue

Anaheim, California 92802

Attention:  Jack Johnson

Fax:  (714) 780-7857

If to the Funds:

Special Situations Funds

527 Madison Avenue, Suite 2600

New York, New York 10022

Attention:  Austin W. Marxe

Fax:  (212) 319-6677

The parties hereto shall pay their own costs and expenses in connection
herewith, except that the Company shall pay the reasonable fees and expenses of
Lowenstein Sandler PC not to exceed $5,000.  Such expenses shall be paid not
later than the Closing.  The Company shall reimburse the Funds upon demand for
all reasonable out-of-pocket expenses incurred by the Funds, including without
limitation reimbursement of attorneys’ fees and disbursements, in connection
with any amendment, modification or waiver of this Agreement or the other
Transaction Documents.  In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party or parties
which do not prevail in such proceedings shall severally, but not jointly, pay
their pro rata share of the reasonable attorneys’ fees and other reasonable
out-of-pocket costs and expenses incurred by the prevailing party in such
proceedings.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby. 
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same

7


--------------------------------------------------------------------------------




methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.  EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

[Signature Page Follows]

8


--------------------------------------------------------------------------------




If the foregoing accurately reflects our agreement, please execute this letter
in the space provided below and return a copy to the undersigned.  This letter
may be executed in counterparts, each of which shall be deemed an original and
all of which together shall constitute one and the same instrument.

 

ITERIS, INC.

 

 

 

 

 

By:

 /S/ JAMES S. MIELE

 

 

Name:

James S. Miele

 

Title:

CFO

 

 

ACCEPTED AND AGREED:

Special Situations Fund III QP, L.P.

Special Situations Fund III, L.P.

Special Situations Cayman Fund, L.P.

Special Situations Private Equity Fund, L.P.

By:

 

/S/ AUSTIN W. MARXE

 

 

 

Authorized Signatory

 

9


--------------------------------------------------------------------------------


Schedule 1

Exceptions to the Company’s

Representations and Warranties

The issuance and sale of the Securities will result in a reduction of less than
$0.01 of the following:

·              the conversion price of 25% of the outstanding face amount of the
convertible debentures issued in May 2004; and

·              the exercise prices of 25% of the warrants to purchase an
aggregate of 673,883 shares of Common Stock issued in May 2004.


--------------------------------------------------------------------------------




Exhibit A

Fund

 

Number of
Warrants

 

Aggregate
Exercise Price

 

New
Warrants

 

 

 

 

 

 

 

 

 

Special Situations Fund III QP, L.P.

 

651,263

 

$

1,048,533.43

 

128,299

 

Special Situations Fund III, L.P.

 

57,087

 

$

335,363.00

 

11,246

 

Special Situations Cayman Fund, L.P.

 

208,300

 

$

335,363.00

 

41,035

 

Special Situations Private Equity Fund, L.P.

 

333,350

 

$

536,693.50

 

65,670

 

Total

 

1,250,000

 

$

2,012,500.00

 

246,250

 


--------------------------------------------------------------------------------




Exhibit B

Form of New Warrant

 

 


--------------------------------------------------------------------------------


THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144(K), OR (III)
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933 OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.

SUBJECT TO THE PROVISIONS OF SECTION 10 HEREOF, THIS WARRANT SHALL BE VOID AFTER
5:00 P.M. EASTERN TIME ON SEPTEMBER 28, 2011 (THE “EXPIRATION DATE”).

ITERIS, INC.

WARRANT TO PURCHASE                  SHARES OF
COMMON STOCK, PAR VALUE $0.10 PER SHARE

For VALUE RECEIVED,                                                  
(“Warrantholder”), is entitled to purchase, subject to the provisions of this
Warrant, from Iteris, Inc., a Delaware corporation (“Company”), at any time not
later than 5:00 P.M., Eastern time, on the Expiration Date (as defined above),
at an exercise price per share equal to $3.25 (the exercise price in effect
being herein called the “Warrant Price”),                        shares
(“Warrant Shares”) of the Company’s Common Stock, par value $0.10 per share
(“Common Stock”).  The number of Warrant Shares purchasable upon exercise of
this Warrant and the Warrant Price shall be subject to adjustment from time to
time as described herein.  This Warrant is being issued pursuant to the terms of
a Warrant Exercise Agreement among the Company, the initial Warrantholder and
the initial holders of the Company Warrants (as defined below) (the “Warrant
Exercise Agreement”).

Section 1.               Registration.  The Company shall maintain books for the
transfer and registration of the Warrant.  Upon the initial issuance of this
Warrant, the Company shall issue and register the Warrant in the name of the
Warrantholder.

Section 2.               Transfers.  As provided herein, this Warrant may be
transferred only pursuant to a registration statement filed under the Securities
Act of 1933, as amended (the “Securities Act”), or an exemption from such
registration.  Subject to such restrictions, the Company shall transfer this
Warrant from time to time upon the books to be maintained by the Company for
that purpose, upon surrender hereof for transfer, properly endorsed or
accompanied by appropriate instructions for transfer and such other documents as
may be reasonably required by the Company, including, if required by the
Company, an opinion of counsel to the Warrantholder to the effect that such
transfer is exempt from the registration requirements of the Securities Act, to
establish that such transfer is being made in accordance with the terms hereof,
and a new Warrant shall be issued to the transferee and the surrendered Warrant
shall be canceled by the Company.


--------------------------------------------------------------------------------




Section 3.               Exercise of Warrant.  Subject to the provisions hereof,
the Warrantholder may exercise this Warrant, in whole or in part, at any time
prior to its expiration upon surrender of the Warrant, together with delivery of
a duly executed Warrant exercise form, in the form attached hereto as Appendix A
(the “Exercise Agreement”), and payment by cash, certified check or wire
transfer of funds (or, in certain circumstances, by cashless exercise as
provided below) of the aggregate Warrant Price for that number of Warrant Shares
then being purchased, to the Company during normal business hours on any
business day at the Company’s principal executive offices (or such other office
or agency of the Company as it may designate by notice to the Warrantholder). 
The Warrant Shares so purchased shall be deemed to be issued to the
Warrantholder or the Warrantholder’s designee, as the record owner of such
shares, as of the close of business on the date on which this Warrant shall have
been surrendered (or the date evidence of loss, theft or destruction thereof and
security or indemnity satisfactory to the Company has been provided to the
Company), the Warrant Price shall have been paid and the completed Exercise
Agreement shall have been delivered.  Certificates for the Warrant Shares so
purchased shall be delivered to the Warrantholder within a reasonable time, not
exceeding three (3) business days, after this Warrant shall have been so
exercised.  The certificates so delivered shall be in such denominations as may
be requested by the Warrantholder and shall be registered in the name of the
Warrantholder or such other name as shall be designated by the Warrantholder, as
specified in the Exercise Agreement.  If this Warrant shall have been exercised
only in part, then, unless this Warrant has expired, the Company shall, at its
expense, at the time of delivery of such certificates, deliver to the
Warrantholder a new Warrant representing the right to purchase the number of
shares with respect to which this Warrant shall not then have been exercised. 
As used herein, “business day” means a day, other than a Saturday or Sunday, on
which banks in New York City are open for the general transaction of business. 
Each exercise hereof shall constitute the re-affirmation by the Warrantholder
that the representations and warranties contained in the Warrant Exercise
Agreement are true and correct in all material respects with respect to the
Warrantholder as of the time of such exercise.

Section 4.               Compliance with the Securities Act of 1933. Subject to
the terms of the Warrant Exercise Agreement, the Company may cause the legend
set forth on the first page of this Warrant to be set forth on each Warrant, and
a similar legend on any security issued or issuable upon exercise of this
Warrant, unless counsel for the Company is of the opinion as to any such
security that such legend is unnecessary.

Section 5.               Payment of Taxes.  The Company will pay any documentary
stamp taxes attributable to the initial issuance of Warrant Shares issuable upon
the exercise of the Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid.  The
Warrantholder shall be responsible for income taxes due under federal, state or
other law, if any such tax is due.

2


--------------------------------------------------------------------------------




Section 6.               Mutilated or Missing Warrants.  In case this Warrant
shall be mutilated, lost, stolen, or destroyed, the Company shall issue in
exchange and substitution of and upon surrender and cancellation of the
mutilated Warrant, or in lieu of and substitution for the Warrant lost, stolen
or destroyed, a new Warrant of like tenor and for the purchase of a like number
of Warrant Shares, but only upon receipt of evidence reasonably satisfactory to
the Company of such loss, theft or destruction of the Warrant, and with respect
to a lost, stolen or destroyed Warrant, reasonable indemnity or bond with
respect thereto, if requested by the Company.

Section 7.               Reservation of Common Stock.  The Company hereby
represents and warrants that there have been reserved, and the Company shall at
all applicable times keep reserved until issued (if necessary) as contemplated
by this Section 7, out of the authorized and unissued shares of Common Stock,
sufficient shares to provide for the exercise of the rights of purchase
represented by this Warrant.  The Company agrees that all Warrant Shares issued
upon due exercise of the Warrant shall be, at the time of delivery of the
certificates for such Warrant Shares, duly authorized, validly issued, fully
paid and non-assessable shares of Common Stock of the Company.

Section 8.               Adjustments.  Subject and pursuant to the provisions of
this Section 8, the Warrant Price and number of Warrant Shares subject to this
Warrant shall be subject to adjustment from time to time as set forth
hereinafter.

(a)           If the Company shall, at any time or from time to time while this
Warrant is outstanding, pay a dividend or make a distribution on its Common
Stock in shares of Common Stock, subdivide its outstanding shares of Common
Stock into a greater number of shares or combine its outstanding shares of
Common Stock into a smaller number of shares or issue by reclassification of its
outstanding shares of Common Stock any shares of its capital stock (including
any such reclassification in connection with a consolidation or merger in which
the Company is the continuing corporation), then (i) the Warrant Price in effect
immediately prior to the date on which such change shall become effective shall
be adjusted by multiplying such Warrant Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such change and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after giving effect to such change and
(ii) the number of Warrant Shares purchasable upon exercise of this Warrant
shall be adjusted by multiplying the number of Warrant Shares purchasable upon
exercise of this Warrant immediately prior to the date on which such change
shall become effective by a fraction, the numerator of which is shall be the
Warrant Price in effect immediately prior to the date on which such change shall
become effective and the denominator of which shall be the Warrant Price in
effect immediately after giving effect to such change, calculated in accordance
with clause (i) above.  Such adjustments shall be made successively whenever any
event listed above shall occur.

(b)           If any capital reorganization, reclassification of the capital
stock of the Company, consolidation or merger of the Company with another
corporation in which the Company is not the survivor, or sale, transfer or other
disposition of all or substantially all of the Company’s assets to another
corporation shall be effected, then, as a condition of such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition,
lawful

3


--------------------------------------------------------------------------------




and adequate provision shall be made whereby each Warrantholder shall thereafter
have the right to purchase and receive upon the basis and upon the terms and
conditions herein specified and in lieu of the Warrant Shares immediately
theretofore issuable upon exercise of the Warrant, such shares of stock,
securities or assets as would have been issuable or payable with respect to or
in exchange for a number of Warrant Shares equal to the number of Warrant Shares
immediately theretofore issuable upon exercise of the Warrant, had such
reorganization, reclassification, consolidation, merger, sale, transfer or other
disposition not taken place, and in any such case appropriate provision shall be
made with respect to the rights and interests of each Warrantholder to the end
that the provisions hereof (including, without limitation, provision for
adjustment of the Warrant Price) shall thereafter be applicable, as nearly
equivalent as may be practicable in relation to any shares of stock, securities
or assets thereafter deliverable upon the exercise hereof.  The Company shall
not effect any such consolidation, merger, sale, transfer or other disposition
unless prior to or simultaneously with the consummation thereof the successor
corporation (if other than the Company) resulting from such consolidation or
merger, or the corporation purchasing or otherwise acquiring such assets or
other appropriate corporation or entity shall assume the obligation to deliver
to the Warrantholder, at the last address of the Warrantholder appearing on the
books of the Company, such shares of stock, securities or assets as, in
accordance with the foregoing provisions, the Warrantholder may be entitled to
purchase, and the other obligations under this Warrant.  The provisions of this
paragraph (b) shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, sales, transfers or other
dispositions.

(c)           In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 8(a)), or
subscription rights or warrants, the Warrant Price to be in effect after such
payment date shall be determined by multiplying the Warrant Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price (as defined below) per share of Common Stock immediately prior
to such payment date, less the fair market value (as determined by the Company’s
Board of Directors in good faith) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Market Price per share of Common Stock immediately prior to such payment
date.  “Market Price” as of a particular date (the “Valuation Date”) shall mean
the following: (i) if the Common Stock is then listed on a national stock
exchange, the closing sale price of one share of Common Stock on such exchange
on the last trading day prior to the Valuation Date; (ii) if the Common Stock is
then quoted on, the National Association of Securities Dealers, Inc. OTC
Bulletin Board (the “Bulletin Board”), the Pink Sheets, LLC (the “Pink Sheets”)
or such similar quotation system or association, the closing sale price of one
share of Common Stock on the Bulletin Board, the Pink Sheets or such other
quotation system or association on the last trading day prior to the Valuation
Date or, if no such closing sale price is available, the average of the high bid
and the low asked price quoted thereon on the last trading day prior to the
Valuation Date; or (iii) if the Common Stock is not then listed on a national
stock exchange or quoted on such other quotation system or association,

4


--------------------------------------------------------------------------------




the fair market value of one share of Common Stock as of the Valuation Date, as
determined in good faith by the Board of Directors of the Company and the
Warrantholder.  If the Common Stock is not then listed on a national securities
exchange, the Bulletin Board, the Pink Sheets or such other quotation system or
association, the Board of Directors of the Company shall respond promptly, in
writing, to an inquiry by the Warrantholder prior to the exercise hereunder as
to the fair market value of a share of Common Stock as determined by the Board
of Directors of the Company.  In the event that the Board of Directors of the
Company and the Warrantholder are unable to agree upon the fair market value in
respect of clause (iii) of this paragraph, the Company and the Warrantholder
shall jointly select an appraiser, who is experienced in such matters.  The
decision of such appraiser shall be final and conclusive, and the cost of such
appraiser shall be borne equally by the Company and the Warrantholder.  Such
adjustment shall be made successively whenever such a payment date is fixed.

(d)           An adjustment to the Warrant Price shall become effective
immediately after the payment date in the case of each dividend or distribution
and immediately after the effective date of each other event which requires an
adjustment.

(e)           In the event that, as a result of an adjustment made pursuant to
this Section 8, the Warrantholder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.

(f)            Except as provided in subsection (g) hereof, if and whenever the
Company shall issue or sell, or is, in accordance with any of subsections (f)(l)
through (f)(7) hereof, deemed to have issued or sold, any Additional Shares of
Common Stock for no consideration or for a consideration per share less than the
Warrant Price in effect immediately prior to the time of such issue or sale,
then and in each such case (a “Trigger Issuance”) the then-existing Warrant
Price, shall be reduced, as of the close of business on the effective date of
the Trigger Issuance, to a price determined as follows:

Adjusted Warrant Price = (A x B) + D

A+C

where

“A” equals the number of shares of Common Stock outstanding, including
Additional Shares of Common Stock (as defined below) deemed to be issued
hereunder, immediately preceding such Trigger Issuance;

“B” equals the Warrant Price in effect immediately preceding such Trigger
Issuance;

“C” equals the number of Additional Shares of Common Stock issued or deemed
issued hereunder as a result of the Trigger Issuance; and

5


--------------------------------------------------------------------------------




“D” equals the aggregate consideration, if any, received or deemed to be
received by the Company upon such Trigger Issuance;

provided, however, that in no event shall the Warrant Price after giving effect
to such Trigger Issuance be greater than the Warrant Price in effect prior to
such Trigger Issuance.

For purposes of this subsection (f), “Additional Shares of Common Stock” shall
mean all shares of Common Stock issued by the Company or deemed to be issued
pursuant to this subsection (f), other than Excluded Issuances (as defined in
subsection (g) hereof).

For purposes of this subsection (f), the following subsections (f)(l) to (f)(7)
shall also be applicable:

(f)(1)  Issuance of Rights or Options.  In case at any time the Company shall in
any manner grant (directly and not by assumption in a merger or otherwise) any
warrants or other rights to subscribe for or to purchase, or any options for the
purchase of, Common Stock or any stock or security convertible into or
exchangeable for Common Stock (such warrants, rights or options being called
“Options” and such convertible or exchangeable stock or securities being called
“Convertible Securities”) whether or not such Options or the right to convert or
exchange any such Convertible Securities are immediately exercisable, and the
price per share for which Common Stock is issuable upon the exercise of such
Options or upon the conversion or exchange of such Convertible Securities
(determined by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount, if any, received or receivable by the
Company as consideration for the granting of such Options, plus (y) the
aggregate amount of additional consideration payable to the Company upon the
exercise of all such Options, plus (z), in the case of such Options which relate
to Convertible Securities, the aggregate amount of additional consideration, if
any, payable upon the issue or sale of such Convertible Securities and upon the
conversion or exchange thereof, by (ii) the total maximum number of shares of
Common Stock issuable upon the exercise of such Options or upon the conversion
or exchange of all such Convertible Securities issuable upon the exercise of
such Options) shall be less than the Warrant Price in effect immediately prior
to the time of the granting of such Options, then the total number of shares of
Common Stock issuable upon the exercise of such Options or upon conversion or
exchange of the total amount of such Convertible Securities issuable upon the
exercise of such Options shall be deemed to have been issued for such price per
share as of the date of granting of such Options or the issuance of such
Convertible Securities and thereafter shall be deemed to be outstanding for
purposes of adjusting the Warrant Price.  Except as otherwise provided in
subsection 8(f)(3), no adjustment of the Warrant Price shall be made upon the
actual issue of such Common Stock or of such Convertible Securities upon
exercise of such Options or upon the actual issue of such Common Stock upon
conversion or exchange of such Convertible Securities.

6


--------------------------------------------------------------------------------




(f)(2)  Issuance of Convertible Securities.  In case the Company shall in any
manner issue (directly and not by assumption in a merger or otherwise) or sell
any Convertible Securities, whether or not the rights to exchange or convert any
such Convertible Securities are immediately exercisable, and the price per share
for which Common Stock is issuable upon such conversion or exchange (determined
by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount received or receivable by the Company as
consideration for the issue or sale of such Convertible Securities, plus (y) the
aggregate amount of additional consideration, if any, payable to the Company
upon the conversion or exchange thereof, by (ii) the total number of shares of
Common Stock issuable upon the conversion or exchange of all such Convertible
Securities) shall be less than the Warrant Price in effect immediately prior to
the time of such issue or sale, then the total maximum number of shares of
Common Stock issuable upon conversion or exchange of all such Convertible
Securities shall be deemed to have been issued for such price per share as of
the date of the issue or sale of such Convertible Securities and thereafter
shall be deemed to be outstanding for purposes of adjusting the Warrant Price,
provided that (a) except as otherwise provided in subsection 8(f)(3), no
adjustment of the Warrant Price shall be made upon the actual issuance of such
Common Stock upon conversion or exchange of such Convertible Securities and (b)
no further adjustment of the Warrant Price shall be made by reason of the issue
or sale of Convertible Securities upon exercise of any Options to purchase any
such Convertible Securities for which adjustments of the Warrant Price have been
made pursuant to the other provisions of subsection 8(f).

(f)(3) Change in Option Price or Conversion Rate.  Upon the happening of any of
the following events, namely, if the purchase price provided for in any Option
referred to in subsection 8(f)(l) hereof, the additional consideration, if any,
payable upon the conversion or exchange of any Convertible Securities referred
to in subsections 8(f)(l) or 8(f)(2), or the rate at which Convertible
Securities referred to in subsections 8(f)(l) or 8(f)(2) are convertible into or
exchangeable for Common Stock shall change at any time (including, but not
limited to, changes under or by reason of provisions designed to protect against
dilution), the Warrant Price in effect at the time of such event shall forthwith
be readjusted to the Warrant Price which would have been in effect at such time
had such Options or Convertible Securities still outstanding provided for such
changed purchase price, additional consideration or conversion rate, as the case
may be, at the time initially granted, issued or sold.  On the termination of
any Option for which any adjustment was made pursuant to this subsection 8(f) or
any right to convert or exchange Convertible Securities for which any adjustment
was made pursuant to this subsection 8(f) (including without limitation upon the
redemption or purchase for consideration of such Convertible Securities by the
Company), the Warrant Price then in effect hereunder shall forthwith be changed
to the Warrant Price which would have been in effect at the time of such
termination had such Option or Convertible Securities, to the extent outstanding
immediately prior to such termination, never been issued.

7


--------------------------------------------------------------------------------




(f)(4) Stock Dividends.  Subject to the provisions of this Section 8(f), in case
the Company shall declare or pay a dividend or make any other distribution upon
any stock of the Company (other than the Common Stock) payable in Common Stock,
Options or Convertible Securities, then any Common Stock, Options or Convertible
Securities, as the case may be, issuable in payment of such dividend or
distribution shall be deemed to have been issued or sold without consideration.

(f)(5) Consideration for Stock.  In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for cash, the consideration
received therefor shall be deemed to be the net amount received by the Company
therefor, after deduction therefrom of any expenses incurred or any underwriting
commissions or concessions paid or allowed by the Company in connection
therewith.  In case any shares of Common Stock, Options or Convertible
Securities shall be issued or sold for a consideration other than cash, the
amount of the consideration other than cash received by the Company shall be
deemed to be the fair value of such consideration as determined in good faith by
the Board of Directors of the Company, after deduction of any expenses incurred
or any underwriting commissions or concessions paid or allowed by the Company in
connection therewith.  In case any Options shall be issued in connection with
the issue and sale of other securities of the Company, together comprising one
integral transaction in which no specific consideration is allocated to such
Options by the parties thereto, such Options shall be deemed to have been issued
for such consideration as determined in good faith by the Board of Directors of
the Company.  If Common Stock, Options or Convertible Securities shall be issued
or sold by the Company and, in connection therewith, other Options or
Convertible Securities (the “Additional Rights”) are issued, then the
consideration received or deemed to be received by the Company shall be reduced
by the fair market value of the Additional Rights (as determined using the
Black-Scholes option pricing model or another method mutually agreed to by the
Company and the Warrantholder).  The Board of Directors of the Company shall
respond promptly, in writing, to an inquiry by the Warrantholder as to the fair
market value of the Additional Rights.  In the event that the Board of Directors
of the Company and the Warrantholder are unable to agree upon the fair market
value of the Additional Rights, the Company and the Warrantholder shall jointly
select an appraiser, who is experienced in such matters.  The decision of such
appraiser shall be final and conclusive, and the cost of such appraiser shall be
borne evenly by the Company and the Warrantholder.

(f)(6) Record Date.  In case the Company shall take a record of the holders of
its Common Stock for the purpose of entitling them (i) to receive a dividend or
other distribution payable in Common Stock, Options or Convertible Securities or
(ii) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date shall be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the

8


--------------------------------------------------------------------------------




declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

(f)(7) Treasury Shares.  The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company or any of its wholly-owned subsidiaries, and the disposition of any such
shares (other than the cancellation or retirement thereof) shall be considered
an issue or sale of Common Stock for the purpose of this subsection (f).

(g)           Anything herein to the contrary notwithstanding, the Company shall
not be required to make any adjustment of the Warrant Price in the case of the
issuance of (A) capital stock, Options or Convertible Securities issued to
directors, officers, employees or consultants of the Company in connection with
their service as directors of the Company, their employment by the Company or
their retention as consultants by the Company pursuant to an equity compensation
program or other agreement or arrangement approved by the Board of Directors of
the Company or the compensation committee of the Board of Directors of the
Company, (B) shares of Common Stock issued upon the conversion or exercise of
Options or Convertible Securities issued prior to the date hereof, provided such
securities are not amended after the date hereof to increase the number of
shares of Common Stock issuable thereunder or to lower the exercise or
conversion price thereof, and (C) shares of Common Stock issued or issuable by
reason of a dividend, stock split or other distribution on shares of Common
Stock (but only to the extent that such a dividend, split or distribution
results in an adjustment in the Warrant Price pursuant to the other provisions
of this Warrant) (collectively, “Excluded Issuances”).

(h)           Upon any adjustment to the Warrant Price pursuant to Section 8(f)
above, the number of Warrant Shares purchasable hereunder shall be adjusted by
multiplying such number by a fraction, the numerator of which shall be the
Warrant Price in effect immediately prior to such adjustment and the denominator
of which shall be the Warrant Price in effect immediately thereafter.

Section 9.               Fractional Interest.  The Company shall not be required
to issue fractions of Warrant Shares upon the exercise of this Warrant.  If any
fractional share of Common Stock would, except for the provisions of the first
sentence of this Section 9, be deliverable upon such exercise, the Company, in
lieu of delivering such fractional share, shall pay to the exercising
Warrantholder an amount in cash equal to the Market Price of such fractional
share of Common Stock on the date of exercise.

Section 10.             Extension of Expiration Date.  If the Company fails to
cause any Registration Statement covering Registrable Securities (unless
otherwise defined herein, capitalized terms are as defined in the Registration
Rights Agreement relating to the Warrant Shares (the “Registration Rights
Agreement”)) to be declared effective prior to the applicable dates set forth
therein, or if any of the events specified in Section 2(c)(ii) of the
Registration Rights Agreement occurs, and the Blackout Period (whether alone, or
in combination with any other Blackout Period) continues for more than 60 days
in any 12 month period, or for more than

9


--------------------------------------------------------------------------------




a total of 90 days, then the Expiration Date of this Warrant shall be extended
one day for each day beyond the 60-day or 90-day limits, as the case may be,
that the Blackout Period continues.

Section 11.             Benefits.  Nothing in this Warrant shall be construed to
give any person, firm or corporation (other than the Company and the
Warrantholder) any legal or equitable right, remedy or claim, it being agreed
that this Warrant shall be for the sole and exclusive benefit of the Company and
the Warrantholder.

Section 12.             Notices to Warrantholder.  Upon the happening of any
event requiring an adjustment of the Warrant Price, the Company shall promptly
give written notice thereof to the Warrantholder at the address appearing in the
records of the Company, stating the adjusted Warrant Price and the adjusted
number of Warrant Shares resulting from such event and setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based.  Failure to give such notice to the Warrantholder or any
defect therein shall not affect the legality or validity of the subject
adjustment.

Section 13.             Identity of Transfer Agent.  The Transfer Agent for the
Common Stock is U.S. Stock Transfer Corporation.  Upon the appointment of any
subsequent transfer agent for the Common Stock or other shares of the Company’s
capital stock issuable upon the exercise of the rights of purchase represented
by the Warrant, the Company will mail to the Warrantholder a statement setting
forth the name and address of such transfer agent.

Section 14.             Notices.  Unless otherwise provided, any notice required
or permitted under this Warrant shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one business day after
delivery to such carrier.  All notices shall be addressed as follows: if to the
Warrantholder, at its address as set forth in the Company’s books and records
and, if to the Company, at the address as follows, or at such other address as
the Warrantholder or the Company may designate by ten days’ advance written
notice to the other:

If to the Company:

Iteris, Inc.

1515 South Manchester Avenue

Anaheim, California 92802

Attention:  Jack Johnson

Fax:  (714) 780-7857

Section 15.             Registration Rights.  The initial Warrantholder is
entitled to the benefit of certain registration rights with respect to the
shares of Common Stock issuable upon the exercise

10


--------------------------------------------------------------------------------




of this Warrant as provided in the Registration Rights Agreement, and any
subsequent Warrantholder may be entitled to such rights.

Section 16.             Successors.  All the covenants and provisions hereof by
or for the benefit of the Warrantholder shall bind and inure to the benefit of
its respective successors and assigns hereunder.

Section 17.             Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Warrant shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without reference to the choice of law
provisions thereof.  The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this Warrant
and the transactions contemplated hereby.  Service of process in connection with
any such suit, action or proceeding may be served on each party hereto anywhere
in the world by the same methods as are specified for the giving of notices
under this Warrant.  The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  The Company and, by accepting this Warrant, the Warrantholder, each
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE
WARRANTHOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

Section 18.             Call Provision.  Notwithstanding any other provision
contained in this Warrant to the contrary, in the event that the closing bid
price per share of Common Stock as traded on the American Stock Exchange (or
such other exchange or stock market on which the Common Stock may then be listed
or quoted) equals or exceeds $6.50 (appropriately adjusted for any stock split,
reverse stock split, stock dividend or other reclassification or combination of
the Common Stock occurring after the date hereof) for any twenty (20)
consecutive trading days commencing after the Registration Statement (as defined
in the Registration Rights Agreement) has been declared effective, the Company,
upon thirty (30) days prior written notice (the “Notice Period”) given to the
Warrantholder within one (1) business day immediately following the end of such
twenty (20) trading day period, may call this Warrant, in whole but not in part,
at a redemption price equal to $0.01 per share of Common Stock then purchasable
pursuant to this Warrant; provided that (i) the Company simultaneously calls all
Company Warrants (as defined below) on the same terms, (ii) all of the shares of
Common Stock issuable hereunder either (A) are registered pursuant to an
effective Registration Statement (as defined in the Registration Rights
Agreement) which is not suspended and for which no stop order is in effect, and
pursuant to which the Warrantholder is able to sell such shares of Common Stock
at all times during the Notice Period or (B) no longer constitute Registrable
Securities (as defined in the Registration Rights Agreement) and (iii) this
Warrant is fully exercisable for the full amount of Warrant

11


--------------------------------------------------------------------------------




Shares covered hereby.  Notwithstanding any such notice by the Company, the
Warrantholder shall have the right to exercise this Warrant prior to the end of
the Notice Period.

Section 19.             Cashless Exercise.  Notwithstanding any other provision
contained herein to the contrary, from and after the first anniversary of the
Closing Date (as defined in the Warrant Exercise Agreement) and so long as the
Company is required under the Registration Rights Agreement to have effected and
keep effective the registration of the Warrant Shares for resale to the public
pursuant to a Registration Statement (as such term is defined in the
Registration Rights Agreement), if the Warrant Shares may not be freely sold to
the public because such shares are not covered by an effective Registration
Statement which is not suspended and for which no stop order is in effect, then
during such period in which the Warrant Shares may not be freely sold to the
public (but excluding the period of any Allowed Delay (as defined in the
Registration Rights Agreement)), the Warrantholder may elect to receive, without
the payment by the Warrantholder of the aggregate Warrant Price in respect of
the shares of Common Stock to be acquired, shares of Common Stock of equal value
to the value of this Warrant, or any specified portion hereof, by the surrender
of this Warrant (or such portion of this Warrant being so exercised) together
with a Net Issue Election Notice, in the form annexed hereto as Appendix B, duly
executed, to the Company.  Thereupon, the Company shall issue to the
Warrantholder such number of fully paid, validly issued and nonassessable shares
of Common Stock as is computed using the following formula:

X = Y (A - B)

       A

where

X =          the number of shares of Common Stock to which the Warrantholder is
entitled upon such cashless exercise;

Y =          the total number of shares of Common Stock covered by this Warrant
for which the Warrantholder has surrendered purchase rights at such time for
cashless exercise (including both shares to be issued to the Warrantholder and
shares as to which the purchase rights are to be canceled as payment therefor);

A =         the “Market Price” of one share of Common Stock as of the date the
net issue election is made; and

B =          the Warrant Price in effect under this Warrant at the time the net
issue election is made.

Section 20.             No Rights as Stockholder.  Prior to the exercise of this
Warrant, the Warrantholder shall not have or exercise any rights as a
stockholder of the Company by virtue of its ownership of this Warrant.

Section 21.             Amendment; Waiver.  This Warrant is one of a series of
Warrants of like tenor issued by the Company pursuant to the Warrant Exercise
Agreement and initially covering

12


--------------------------------------------------------------------------------




an aggregate of 246,250 shares of Common Stock (collectively, the “Company
Warrants”).  Any term of this Warrant may be amended or waived (including the
adjustment provisions included in Section 8 of this Warrant) upon the written
consent of the Company and the holders of Company Warrants representing at least
50% of the number of shares of Common Stock then subject to all outstanding
Company Warrants (the “Majority Holders”); provided, that (x) any such amendment
or waiver must apply to all Company Warrants; and (y) the number of Warrant
Shares subject to this Warrant, the Warrant Price and the Expiration Date may
not be amended, and the right to exercise this Warrant may not be altered or
waived, without the written consent of the Warrantholder.

Section 22.             Section Headings.  The section headings in this Warrant
are for the convenience of the Company and the Warrantholder and in no way
alter, modify, amend, limit or restrict the provisions hereof.

[Signature Page Follows]

13


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the 28th day of September, 2006.

ITERIS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

James S. Miele

 

Title:

Chief Financial Officer

 

 

14


--------------------------------------------------------------------------------


APPENDIX A

ITERIS, INC.

WARRANT EXERCISE FORM

To Iteris, Inc.:

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant,
                                 shares of Common Stock (“Warrant Shares”)
provided for therein, and requests that certificates for the Warrant Shares be
issued as follows:

 

 

 

Name

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

Federal Tax ID or Social Security No.

 

 

 

 

and delivered by:

o

 certified mail to the above address, or

 

(check one)

o

 electronically (provide DWAC Instructions:                           ), or

 

o

 other (specify):
                                                                                .

 

 

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.

Dated:

 

,

 

 

 

 

 

Note: The signature must correspond with

Signature:

 

 

the name of the Warrantholder as written

 

on the first page of the Warrant in every

 

 

particular, without alteration or enlargement

Name (please print)

or any change whatever, unless the Warrant

 

has been assigned.

 

 

 

 

 

 

Address

 

 

 

 

 

Federal Identification or

 

 

Social Security No.

 

 

 

 

 

Assignee:

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




APPENDIX B

ITERIS, INC.

NET ISSUE ELECTION NOTICE

 

To: Iteris, Inc.

Date:[                                              ]

The undersigned hereby elects under Section 19 of this Warrant to surrender the
right to purchase [                       ] shares of Common Stock pursuant to
this Warrant and hereby requests the issuance of [                         ]
shares of Common Stock.  The certificate(s) for the shares issuable upon such
net issue election shall be issued in the name of the undersigned or as
otherwise indicated below.

 

Signature

 

 

 

 

 

Name for Registration

 

 

 

 

 

Mailing Address

 

 

 


--------------------------------------------------------------------------------




 

Exhibit C

Registration Rights Agreement

 


--------------------------------------------------------------------------------